DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 2-9-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 11 the recitation(s) “an electronic module; and a valve system” does not further limit claim 1.

Claim 12 is rejected due to its dependency of rejected claim 11.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,7-9, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peedikakkandy et al. (US 10,960,715) in view of Uh et al (US 2012/0017672)

Regarding claims 1,8 & 11  Peedikakkandy et al. teaches a valve body 2 including and a connection element including  5 : a first engaging device 4 (fig. 1) for detachably connecting said connection element to an electronic module of the tire parameter monitoring system (intended use recitation), a second engaging device 4 (fig. 1)for detachably connecting said connection element to said valve body (intended use recitation), and a mounting section  8 9 adapted to be detachably attached to a hole in a wheel rim. Peedikakkandy et al does not explicitly teach an elastomeric material. Uh et al teaches a TPMS comprising an elastic material 120b in connection with a valve assembly.
	It would have been obvious to a person having ordinary skill in the art of TPMS at the time the invention was made to modify the TPMS as taught by Peedikakkandy et al to include a valve body having an elastic material as taught by Uh et al for the purpose of preventing air leakage  (Uh et al [0014]).

Regarding claim 7 said first engaging device 4 of said connection element 5 includes an internal thread engageable with a screw (fig. 1) to detachably connect said connection element to the electronic module 3.

Regarding claim 9 Peedikakkandy et al teaches said valve body has an external surface including one or more gripping elements 8.

Regarding claim 10 Peedikakkandy et al teaches said one or more gripping elements include respective protrusions (figs. 1-5).

Regarding claim 12 Peedikakkandy et al teaches said electronic module 3 accommodates a tire pressure sensor unit [claim 1].

Allowable Subject Matter

6.	Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 2 Peedikakkandy et al as modified by Uh et al does not anticipate nor render obvious the said valve body includes a protruding engaging member for engaging with said second engaging device of said connection element, said protruding engaging member extending into a mating section flaring radially outward from an axis of said protruding engaging member.

Regarding claim 3 Peedikakkandy et al as modified by Uh et al does not anticipate nor render obvious  the said second engaging device of said connection element is an internal thread and said protruding engaging member of said valve body includes an external thread, said external thread of said valve body being engageable with said internal thread of said connection element to detachably attach said connection element to said valve body.

Regarding claim 6 Peedikakkandy et al as modified by Uh et al does not anticipate nor render obvious a connection element that  includes a core formed of a metal or alloy being overmolded with an elastomeric material.

Claims 4-5 are object to due to their dependency of objected claims 2 and / or 3.

7.	Claims 13-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 13, Peedikakkandy et al as modified by Uh et al does not anticipate nor render obvious inserting a mounting section of a connection element from an inner surface of a wheel rim into a hole in the wheel rim; and detachably connecting a valve body to the connection element while positioning the elastomeric material of the valve body on an outer surface of the wheel rim.

Claims 14-15 are allowed due to their dependency of allowed claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 11338629 B2 Tire pressure monitor with variable angle mounting
EP 3858645 A1 TYRE PARAMETER MONITORING SYSTEM AND METHOD FOR MOUNTING A TYRE PARAMETER MONITORING SYSTEM ONTO A WHEEL RIM OF A VEHICLE 
US 11065924 B2 Device for attaching an electronic member to a pneumatic tire
GB 2589142 A Adapter, Valve stem, tyre parameter monitoring system and method for mounting a tyre parameter monitoring system onto a wheel rim
US 10960715 B2 Variable installation angle tyre pressure monitoring system
US 10807421 B2 Tire pressure monitor with variable angle mounting
WO 2020114792 A1 Tire parameter monitoring system mounted in wheel rim of vehicle, has valve stem having ball socket is coupled to ball stud to from ball joint such that valve stem is positionable at different angles to electronic module
FR 2978378 A1 ELECTRONIC MEASURING UNIT FOR PARAMETERS FOR OPERATING A VEHICLE WHEEL, COMPRISING AN ELECTRONIC HOUSING AND AN INFLATION VALVE
US 20120017672 A1 Tire pressure monitoring system and tire pressure sensor thereof
US 7870866 B2 Valve stem assembly for clamping a tire pressure detector
US 20100024539 A1 Snap-in tire pressure monitoring system for regulating air pressure within tire has fastener which provides compressive force that compresses electrical connection unit against inboard end

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE J ALLEN/Primary Examiner, Art Unit 2856